Citation Nr: 1731163	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-03 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1952 March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his February 2013 VA Form 9, the Veteran requested a hearing before the Board in Washington, DC.  In March 2016, the Veteran was notified by letter that he was scheduled for a Board hearing in Washington, DC in April 2016.  In April 2016, the Veteran requested a video conference hearing before the Board.  In April 2016, the Board remanded the case to schedule the Veteran for the requested video conference hearing.  In December 2016, the Veteran was notified by letter that he was scheduled for a video conference hearing in January 2017.  In December 2016, the Veteran requested to reschedule the video conference hearing, which was then rescheduled for March 2017.  In February 2017, the Veteran requested to reschedule the video conference hearing, which was then rescheduled for June 2017.  In June 2017, the Veteran cancelled his hearing request before the Board.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is needed for the issue of entitlement to a TDIU.  On the May 2010 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran reported his service-connected prostate cancer prevents him from securing or following any substantially gainful occupation.  During the course of this appeal, in February 2017 the Veteran submitted a VA Form 21-526 (Application for Disability Compensation and Related Compensation Benefits) requesting, in part, a higher rating for the service-connected residuals of prostate cancer.  As of this date, that issue has not yet been adjudicated by the AOJ and may impact the issue of entitlement to a TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, the Board finds that additional development is warranted with respect to the issue of entitlement to a TDIU.  Specifically, the Board finds that the Veteran should be provided with an examination, to be conducted, if possible, by a by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. See Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After the issue of a higher rating for residuals of prostate cancer (raised in the February 2017 VA Form 21-526) has been adjudicated by the AOJ, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. In conjunction with the examination, the e-folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    
 
A complete rationale for all opinions should be provided.

3.  Readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

